Title: From Benjamin Franklin to Deborah Franklin, 3 March 1761
From: Franklin, Benjamin
To: Franklin, Deborah


          
            My dear Child
            London, March 3. 1761
          
          I have wrote to you and [to] my Friends per Capt. Hammet. [My] Letters are in a little Box directed for you. There are also in the Box two Books to be delivered to Mr. Coleman. Hearing that another Vessel is [to] sail about the Same time, I write [this] by her, just to let you know [that we] are well, and have wrote fully as above. My Love to all. I am, Your affectionate Husband
          
            B Franklin
          
         
          Addressed: To / Mrs Franklin / Philadelphia / per / Capt. Lane
        